Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered June 21, 1991, convicting defendant of grand larceny in the fourth degree and assault in the second degree, and sentencing him to concurrent one year terms of imprisonment, unanimously affirmed.
Defendant’s argument that the prosecutor made a number of inappropriate comments in summation with respect to defendant’s obligation to come forward with proof is largely unpreserved. In one instance defendant made no objection, and on all but one of the occasions on which he did, the court gave prompt, curative instructions (see, People v Medina, 53 NY2d 951). Were we to consider defendant’s claims in the interest of justice, we would not find that defendant was deprived of his " 'fundamental right to a fair trial’ ” (see, People v D’Alessandro, 184 AD2d 114, 119, lv denied 81 NY2d 884). The jury is presumed to follow the court’s instructions (People v Davis, 58 NY2d 1102, 1104), and the evidence against defendant was overwhelming. Accordingly, any error was harmless (People v Crimmins, 36 NY2d 230). We do not find that the trial court abused its discretion in denying defendant’s application for Youthful Offender status. Concur— Sullivan, J. P., Carro, Wallach and Asch, JJ.